Case 1:21-cv-22964-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION


   Rachel Schwartzman, individually and on behalf of all
   others similarly situated,                                             C.A. No:
                                             Plaintiff,
                                                                          CLASS ACTION COMPLAINT

                                                                          DEMAND FOR JURY TRIAL




          -v.-
   AllianceOne Receivables Management, Inc., and John Does
   1-25

                                         Defendants.


         Plaintiff Rachel Schwartzman (hereinafter, “Plaintiff”), a Florida resident, brings this Class

  Action Complaint by and through her attorneys, Zeig Law Firm LLC against Defendant

  AllianceOne Receivables Management, Inc., (hereinafter “Defendant AllianceOne”), individually

  and on behalf of a class of all others similarly situated, pursuant to Rule 23 of the Federal Rules of

  Civil Procedure, based upon information and belief of Plaintiff’s counsel, except for allegations

  specifically pertaining to Plaintiff, which are based upon Plaintiff's personal knowledge.

                                          INTRODUCTION

         1.      Congress enacted the Fair Debt Collection Practices Act (“FDCPA”) in 1977 in

     response to the "abundant evidence of the use of abusive, deceptive, and unfair debt collection

     practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was concerned

     that "abusive debt collection practices contribute to the number of personal bankruptcies, to

     material instability, to the loss of jobs, and to invasions of individual privacy." Id. Congress


                                                                                                      1
Case 1:21-cv-22964-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 2 of 10




     concluded that "existing laws…[we]re inadequate to protect consumers," and that "the effective

     collection of debts" does not require "misrepresentation or other abusive debt collection

     practices." 15 U.S.C. §§ 1692(b) & (c).

        2.      Congress explained that the purpose of the FDCPA was not only to eliminate abusive

     debt collection practices, but also to "insure that those debt collectors who refrain from using

     abusive debt collection practices are not competitively disadvantaged." ld. § 1692(e). After

     determining that the existing consumer protection laws were inadequate, Congress created a

     private cause of action to provide consumers with a remedy against debt collectors who fail to

     comply with the FDCPA. Id. § 1692k.

                                    JURISDICTION AND VENUE

        3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

     15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this

     action pursuant to 28 U.S.C. § 1367(a).

        4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

     where a substantial part of the events or omissions giving rise to the claim occurred.

                                       NATURE OF THE ACTION

        5.      Plaintiff brings this class action on behalf of a class of Florida consumers under

     §1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

     Collections Practices Act ("FDCPA"), and

        6.      Plaintiff is seeking damages and declaratory relief.
Case 1:21-cv-22964-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 3 of 10




                                                 PARTIES

        7.      Plaintiff is a resident of the State of Florida, County of Miami-Dade.

        8.      Defendant AllianceOne is a "debt collector" as the phrase is defined in 15 U.S.C. §

     1692(a)(6) and used in the FDCPA with an address of 4850 Street Rd., Suite 300, Trevose, PA

     19053.

        9.      Upon information and belief, Defendant AllianceOne is a company that uses the

     mail, telephone, and facsimile and regularly engages in business the principal purpose of which

     is to attempt to collect debts alleged to be due another.

        10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

     purpose of substituting names of Defendants whose identities will be disclosed in discovery and

     should be made parties to this action.

                                      CLASS ALLEGATIONS


        1.      Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

     P. 23(a) and 23(b)(3).

        2.      The Class consists of:

                a. All individuals with addresses in the State of Florida;

                b. to whom Defendant AllianceOne sent a collection letter;

                c. attempting to collect a consumer debt;

                d. where the letter contains a payment slip containing language written in Spanish

                    without any English translation;

                e. which letter was sent on or after a date one (1) year prior to the filing of this

                    action and on or before a date twenty-one (21) days after the filing of this action.
Case 1:21-cv-22964-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 4 of 10




         3.      The identities of all class members are readily ascertainable from the records of

  Defendant and those companies and entities on whose behalf it attempts to collect and/or have

  purchased debts.

         4.      Excluded from the Plaintiff Class are the Defendant and all officers, members,

  partners, managers, directors and employees of the Defendant and their respective immediate

  families, and legal counsel for all parties to this action, and all members of their immediate families.

         5.      There are questions of law and fact common to the Plaintiff Class, which common

  issues predominate over any issues involving only individual class members. The principal issue is

  whether the Defendant’s written communication to consumers, in the forms attached as Exhibit A,

  violate 15 U.S.C. §§ 1692e, and 1692g.

         6.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

  facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the Plaintiff

  Class defined in this complaint. The Plaintiff has retained counsel with experience in handling

  consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor her attorneys

  have any interests which might cause them not to vigorously pursue this action.

         7.      This action has been brought, and may properly be maintained, as a class action

  pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

  defined community interest in the litigation:

                 a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                     that the Plaintiff Class defined above is so numerous that joinder of all members

                     would be impractical.

                 b. Common Questions Predominate: Common questions of law and fact exist as

                     to all members of the Plaintiff Class and those questions predominance over any
Case 1:21-cv-22964-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 5 of 10




                     questions or issues involving only individual class members. The principal issue

                     is whether the Defendant’s written communication to consumers, in the forms

                     attached as Exhibit A, violate 15 U.S.C. § 1692e, and 1692g.

                 c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                     The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                     Defendant’s common uniform course of conduct complained of herein.

                 d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                     class members insofar as Plaintiff has no interests that are adverse to the absent

                     class members. Plaintiff is committed to vigorously litigating this matter.

                     Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                     complex legal issues, and class actions. Neither the Plaintiff nor counsel have

                     any interests which might cause them not to vigorously pursue the instant class

                     action lawsuit.

                 e. Superiority: A class action is superior to the other available means for the fair

                     and efficient adjudication of this controversy because individual joinder of all

                     members would be impracticable. Class action treatment will permit a large

                     number of similarly situated persons to prosecute their common claims in a single

                     forum efficiently and without unnecessary duplication of effort and expense that

                     individual actions would engender.

         8.      Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

  is also appropriate in that the questions of law and fact common to members of the Plaintiff Class

  predominate over any questions affecting an individual member, and a class action is superior to

  other available methods for the fair and efficient adjudication of the controversy.
Case 1:21-cv-22964-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 6 of 10




         9.      Depending on the outcome of further investigation and discovery, Plaintiff may, at

  the time of class certification motion, seek to certify a class(es) only as to particular issues pursuant

  to Fed. R. Civ. P. 23(c)(4).


                                      FACTUAL ALLEGATIONS

         10.     Plaintiff repeats the above paragraphs as if set forth here.

         11.     Some time prior to November 13, 2020, Plaintiff allegedly incurred an obligation to

  non-party Jackson Health System.

         12.     The obligation arose out of transactions incurred primarily for personal, family, or

  household purposes, specifically medical purposes.

         13.     The alleged Jackson Health System obligation is a "debt" as defined by 15 U.S.C.§

  1692a (5).

         14.     Jackson Health System is a "creditor" as defined by 15 U.S.C.§ 1692a (4).

         15.     Upon information and belief, AllianceOne was retained by Jackson Health System

  to collect the alleged debt.

         16.     Defendant AllianceOne collects and attempts to collect debts incurred or alleged to

  have been incurred for personal, family or household purposes on behalf of itself or other creditors

  using the United States Postal Services, telephone and internet.


                            Violation – November 13, 2020 Collection Letter

         17.     On or about November 13, 2020, Defendant sent Plaintiff a collection letter regarding

  the alleged debt, originally owed to Jackson Health System. See letter attached as Exhibit A.

         18.     Defendant’s letter contains a payment slip with instructions or messages regarding

  the debt written solely in Spanish.
Case 1:21-cv-22964-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 7 of 10




          19.     Plaintiff does not understand or speak Spanish.

          20.     It is deceptive to insert the Spanish language into the letter, especially when it

  concerns important matters regarding the alleged debt such as payment and disputes.

          21.     As a result of important sections of the letter being written in Spanish, Plaintiff was

  unable to evaluate her response to the letter, is being misled as to important details, and cannot

  properly evaluate the demand for payment or how to address it.

          22.     Because of Defendant’s improper acts, Plaintiff expended time, money, and effort in

  determining the proper course of action.

          23.     In addition, Plaintiff suffered emotional harm due to Defendant’s improper acts.

          24.     These violations by Defendant were knowing, willful, negligent and/or intentional,

  and Defendant did not maintain procedures reasonably adapted to avoid any such violations.

          25.     Defendant’s collection efforts with respect to this alleged debt from Plaintiff caused

  Plaintiff to suffer concrete and particularized harm, inter alia, because the FDCPA provides Plaintiff

  with the legally protected right to be not to be misled or treated unfairly with respect to any action

  for the collection of any consumer debt.

          26.     Defendant’s deceptive, misleading and unfair representations with respect to its

  collection efforts were material misrepresentations that affected and frustrated Plaintiff's ability to

  intelligently respond to Defendant’s collection efforts because Plaintiff could not adequately

  respond to Defendant’s demand for payment of this debt.

          27.     Defendant’s actions created an appreciable risk to Plaintiff of being unable to

  properly respond or handle Defendant’s debt collection.

          28.     Plaintiff was confused and misled to her detriment by the statements in the dunning

  letter, and relied on the contents of the letter to his detriment.
Case 1:21-cv-22964-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 8 of 10




         29.     Plaintiff would have pursued a different course of action were it not for Defendant’s

  statutory violations.

         30.     As a result of Defendant's deceptive, misleading and unfair debt collection practices,

  Plaintiff has been damaged.

                                                COUNT I
            VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                        15 U.S.C. § 1692e et seq.

         31.     Plaintiff repeats the above paragraphs as if set forth here.

         32.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

         33.     Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

         34.     Defendant violated said section, including §§ 1692e, 1692e (2), 1692e (5) and 1692e

  (10), by using false, misleading, and deceptive means to collect a debt by inserting the Spanish

  language into vital and important parts of the collection letter without any English translation.

         35.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

  conduct violated Section 1692e et seq. of the FDCPA and is entitled to actual damages, statutory

  damages, costs and attorneys’ fees.

                                               COUNT II
            VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                        15 U.S.C. § 1692g et seq.


         36.     Plaintiff repeats the above allegations as if set forth here.

         37.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.
Case 1:21-cv-22964-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 9 of 10




          38.     Defendant violated 15 U.S.C. §1692g by overshadowing the 30-day g-notice with

  instructions in Spanish that would not be understood by the Plaintiff.

          39.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendants’

  conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs and

  attorneys’ fees.




                                    DEMAND FOR TRIAL BY JURY


          40.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

  a trial by jury on all issues so triable.




                                              PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Rachel Schwartzman, individually, and on behalf of all others

      similarly situated demands judgment from Defendants AllianceOne

      as follows:

          1.      Declaring that this action is properly maintainable as a Class Action and certifying

      Plaintiff as Class representative, and Justin Zeig, Esq. as Class Counsel;

          2.      Awarding Plaintiff and the Class statutory damages;

          3.      Awarding Plaintiff and the Class actual damages;

          4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

      expenses;

          5.      Awarding pre-judgment interest and post-judgment interest; and
Case 1:21-cv-22964-KMW Document 1 Entered on FLSD Docket 08/16/2021 Page 10 of 10




         6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

      just and proper.


         Dated: August 16, 2021                                       Respectfully Submitted,

                                                              ZEIG LAW FIRM, LLC

                                                              /s/ Justin Zeig
                                                              Justin Zeig, Esq.
                                                              FL Bar No. 112306
                                                              3475 Sheridan Street, Suite 310
                                                              Hollywood, FL 33021
                                                              Telephone: 754-217-3084
                                                              Fax: 954-272-7807
                                                              justin@zeiglawfirm.com
                                                              Attorneys for Plaintiff
